Citation Nr: 1822782	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty service in the United States Army from January 1982 to July 1991.  He had additional service in the United States Army Reserve, which included verified periods of active duty from February 24, 2003, to June 26, 2004, from May 2, 2011, to March 30, 2013, and from October 1, 2013, to December 8, 2014.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO awarded service connection for PTSD and assigned a 30 percent rating, effective February 8, 2011.  The Veteran filed a notice of disagreement (NOD) in March 2013 disagreeing with the initial rating assigned.  A statement of the case (SOC) is indicated to have been issued in October 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2014.  Additional development was undertaken and a supplemental SOCs (SSOCs) were issued in June and July 2017


FINDINGS OF FACT

In a February 2018 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINAND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by an appellant or by his/her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  

The Veteran was scheduled for a Board video-conference hearing to be held on April 10, 2018.  However, on February 14, 2018,  the Veteran's representative submitted written correspondence stating that per a conversation with the Veteran that day, the Veteran had authorized his representative to withdraw, on his behalf, the entire appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  

As the Veteran, through his representative, has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  See 38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal as to that matter, and it must be dismissed.



ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


